                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 CHERUNDA LYNN FOX,

        Plaintiff,                                 Case No. 18-cv-10901-LJM-SDD
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge Stephanie Dawkins Davis

 U.S. POSTAL SERVICE and
 20 UNNAMED POSTAL EMPLOYEES,

        Defendants.


                    ORDER DENYING PLAINTIFF’S
      SECOND MOTION FOR RECUSAL AND FOR RECONSIDERATION [39]


       The Court has reviewed Cherunda Fox’s second motion for recusal and motion for

reconsideration. (ECF No. 39.) Fox has articulated no valid basis for recusal under 28 U.S.C. § 455

or reconsideration under E.D. Mich. LR 7.1(h)(3). The motion is denied.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: April 24, 2019


                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, April 24, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager
